Exhibit 10.37


March 25, 2014






Becky Gebhardt




Dear Becky,
    
We are pleased to confirm an offer of employment to you as SVP, Chief Creative
Officer, reporting directly to me. We all believe the future of Lands' End will
provide us with many opportunities for growth and the company is well positioned
for continued success.


Some key elements of the offer are as follows:


•
A Start date of April 28, 2014 or May 5, 2014.



•
Annual base salary of $325,000 paid in bi-weekly payments (your first check will
be a live check then followed by direct deposit the next pay period). Increases
will be determined based on a number of factors, with performance typically
being the most significant factor.



•
You will also receive a $50,000 sign on bonus (less appropriate taxes), which
will be paid via check along with your first regular paycheck.



•
Participation in the Lands’ End, Inc. Annual Incentive Plan (“AIP”) with an
annual target incentive opportunity of 50% of your base salary. Any incentive
payable with respect to a fiscal year will be paid on or about April 15th of the
following fiscal year, provided that you are actively employed at the payment
date.



•
You will be eligible to participate in the Lands' End, Inc. Retirement Plan,
which includes a 401(k) contribution feature and currently includes a Company
Match. Lands’ End will begin matching your contributions at 50%, maximum of 6%
of your earnings, after a year of service, beginning on the next quarter,
subject to the continued availability of the match.



•
In recognition of your previous related experience, you will receive (4) weeks
of vacation as of your start date.



•
We have agreed to a maximum of $25,000 in commuting expenses during your
temporary transition to Lands’ End.



•
Participation in the Lands’ End long-term incentive program (“LTIP”). Your
current target incentive opportunity under the LTIP would be 75% of your base
salary. As you know we are in the process of developing a new 2014 LTIP. This
will be provided to you after the separation date.



•
You will be required to sign an Executive Severance Agreement, which will be
provided to you after the separation date. While the exact terms of the ESA will
govern, it will provide, among other things, certain severance benefits
following the termination of your employment with Lands’ End under particular
circumstances, and that you shall not use or disclose Lands’ End’s confidential
or proprietary information, provide services to a Lands’ End competitor, or
solicit our employees away from Lands’ End during your employment and for a
certain period of time after the conclusion of your employment with Lands’ End.
The non-disclosure, non-solicitation, and non-compete and non-affiliation
provisions will apply regardless of whether you receive severance benefits under
the ESA.



•
If your employment is terminated by Lands’ End for Cause (as defined in ESA) or
by you without Good Reason within twenty four (24) months of your start date,
you will be required to reimburse the company 100% of your signing bonus paid to
you and relocation assistance, along with any and all costs we incur to collect
that reimbursement, including attorneys’ fees.










--------------------------------------------------------------------------------




If you need additional information or clarification, please feel free to call me
at 608-935-4181.


We look forward to having you a part of the Lands’ End team.




Sincerely,


 
/s/ Edgar Huber
Edgar Huber                         /s/ Becky Gebhardt________________
CEO/President                             Becky Gebhardt




